PER CURIAM :
We agree with the holding of the Court of Civil Appeals that the qualification of Humble Oil and Refining Company as a self-insurer under Article 6701h, Vernon’s Annotated Texas Statutes, did not provide D. 0. Cole with other “valid and collectible insurance” within the meaning of the policy of public liability insurance issued to' D. 0. Cole by The Home Indemnity Company, and that The Home Indemnity Company, and not *225Humble Oil and Refining Company, is therefore liable for full payment of the damages suffered by Mrs. Tennie Reed, 314 S.W. 2d 861.
We do not reach, and accordingly find it unnecessary to decide the ultra vires question discussed in the opinion of the Court of Civil Appeals.
The application for writ of error filed herein by Home Indemnity Company is “Refused, No Reversible Error.”
Opinion delivered October 22, 1958.
Rehearing overruled Nov. 26, 1958.